NO. 07-10-0251-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL D

                                     APRIL 14, 2011

                         ______________________________


                               JULIE MARIE ST. CLAIR,

                                                            Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                     Appellee
                        _______________________________

            FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                 NO. 58,965-B; HON. JOHN B. BOARD, PRESIDING
                       ______________________________

                                     Opinion
                         ______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Appellant Julie Marie St. Clair appeals the denial of her motion to suppress

evidence, the evidence being a controlled substance found in her purse. She contends

that the trial court erred because the purported inventory search of the car wherein the

purse lay was improper. We affirm.
                                      Background

       Officer Christian Grimland (Grimland), with the Amarillo Police Department,

testified that on December 14, 2008, he stopped appellant because the tag light on her

vehicle was not working. Upon checking her driver’s license, the officer discovered

appellant had an outstanding arrest warrant. Appellant then was arrested.

       Per written departmental policy, and once an arrest has been made, an officer is

to “conduct a vehicle inventory if the prisoner was in control of a vehicle” and “impound

the vehicle or release it to a licensed responsible party, who is at the scene, after

securing a signed release form.” Appellant was the sole occupant of the vehicle when

Grimland stopped it. Given that and the aforementioned policy, the officer conducted

what he believed to be an inventory search of the vehicle, and while doing so,

encountered appellant’s purse. Searching it, he found a wallet with $88 and a small

quantity of a controlled substance.

                               Issue – Inventory Search

       Appellant contends that the search of the vehicle (and thus her purse) was

unlawful because it was not a proper inventory search. It was not a proper inventory

search, in her view, because the truck could have been released to her boyfriend and

the officer did not create a separate written list of the vehicle’s contents. We overrule

the issue.

       First, appellant attacked the search on the basis that it was not necessary as an

incident of the arrest at trial. That is, searching the vehicle was unnecessary because

she was in custody and unable to destroy evidence in or obtain weapons or the like

from it. She did not attempt to explain or illustrate why it was not a legitimate inventory


                                            2
search. Given the difference between the grounds asserted below for questioning the

search and those presented to us, we conclude that the latter were not preserved.

Foster v. State, 874 S.W.2d 286, 289 (Tex. App.–Fort Worth 1994, pet. ref'd) (requiring

the grounds asserted in the trial court to comport with those asserted on appeal,

otherwise nothing is preserved for review).

      Nonetheless, even if the complaint was preserved for review, we would find it

baseless. This is so because no one questioned the fact or legitimacy of appellant’s

arrest. And, given that, the police were authorized to conduct an inventory search of the

truck if impoundment was the only reasonable alternative to protect the vehicle. Daniels

v. State, 600 S.W.2d 813, 814 (Tex. Crim. App. 1980); Garrett v. State, No. 07-00-0489-

CR, 2001Tex. App. LEXIS 4587, at *5 (Tex. App.–Amarillo 2001, no pet.) (mem. op. not

designated for publication). Yet, they are not required to investigate the existence of

such alternatives in absence of some objectively demonstrable evidence that

alternatives did, in fact, exist. Mayberry v. State, 830 S.W.2d 176, 180 (Tex. App.–

Dallas 1992, pet. ref’d); Wooldridge v. State, No. 05-05-0263, 2006 Tex. App. LEXIS

8918, at *5-6 (Tex. App.–Dallas 2006, no pet.) (mem. op., not designated for

publication). Neither must the State prove that 1) the impoundment and subsequent

inventory was the least intrusive means of securing the vehicle and keeping it safe, nor

2) the officers independently investigated possible alternatives to impoundment.

Moskey v. State, No. 01-09-0532-CR, 2010 Tex. App. Lexis 8948, at *9 (Tex. App.–

Houston [1st Dist.] 2010, no pet.) (mem. op., not designated for publication).

      According to the evidence before the trial court, appellant was alone in the truck

when the stop occurred. Furthermore, no one other than she and the police were there


                                              3
when she was arrested. Though appellant did mention to Grimland that her boyfriend

could come retrieve the vehicle, nothing within the record illustrates that he was

available at the time, that he would agree to retrieve the vehicle, or that he had a

driver’s license. Also missing was evidence that she owned the vehicle and, therefore,

had the authority to approve of the manner of its disposition. Given the absence of such

evidence, we cannot say that the trial court had basis to conclude that there existed

reasonable alternatives to impoundment. See Mitchell v. State, No. 09-05-0289-CR,

2006 Tex. App. LEXIS 6590, at *4 (Tex. App.–Beaumont 2006, no pet.) (mem. op., not

designated for publication) (upholding the trial court’s decision to deny suppression

because 1) the State showed that the police lawfully arrested Mitchell and Mitchell was

alone in the car, 2) there was no evidence that others were readily available to take care

of the car, 3) the police are not required to independently investigate impoundment

alternatives, and 4) the police were not required to locate the owner of the barber shop

to determine if Mitchell's car could remain in the lot); Wooldridge v. State, supra (holding

that because the record failed to illustrate that the officer knew who owned the vehicle

at the time of the arrest, the record failed to contain objectively demonstrable evidence

establishing that the officer had the option to move the vehicle out of the roadway);

Richards v. State, 150 S.W.3d 762, 768-69 (Tex. App.–Houston [14th Dist.] 2004, pet.

ref’d) (stating that because the record lacked evidence illustrating that the officers knew

the identity of the vehicle’s owner, they were not required to comply with the driver’s

request to move the vehicle or release it to a third party).

       As for appellant’s effort to question the legitimacy of the inventory search

because the officer did not itemize the contents of the vehicle, we note that Grimland


                                              4
testified to searching the vehicle in accordance with departmental policy, that the only

items of value found were the purse and the $88 contained in it, and that those items

were included in his report. He also described the reasons for conducting the search

(i.e. to protect the possessions of the person that owns or controls the vehicle and to

avoid liability issues). Furthermore, the policy in question was admitted into evidence.

And, appellant did not attack the legitimacy of that particular policy at trial. That was

enough evidence to establish that the officer conducted a proper inventory search. See

Mitchell v. State, supra (stating that 1) Officer Graham's testimony was sufficient to

meet the State's burden because he stated that, as a matter of procedure, the police

conduct routine inventories of vehicles to protect the department and tow truck drivers

from liability for any property left in the vehicles, and he described the inventory search

of Mitchell's vehicle, 2) appellant cross-examined Officer Graham but asked no

questions about the department's inventory policy, and 3) the record does not show any

deviation from police department policy).

       Accordingly, the sole issue of appellant is overruled and the judgment is affirmed.



                                                 Brian Quinn
                                                 Chief Justice

Publish.




                                            5